—Judgment unanimously affirmed. Memorandum: Defendant’s contention concerning the severity of the enhanced sentence imposed after defendant violated the conditions of his release pending sentencing does not survive defendant’s unrestricted waiver of the right to appeal (see, People v Miles, 268 AD2d 489; People v Perham, 263 AD2d 766, Iv denied 93 NY2d 1045; People v Lagas, 245 AD2d 1087, Iv denied 92 NY2d 855; People v Lee, 236 AD2d 213, Iv denied 89 NY2d 1037). In any event, the sentence is not unduly harsh or severe. (Appeal from Judgment of Monroe County Court, Egan, J. — Burglary, 3rd Degree.) Present — Pigott, Jr., P. J., Green, Wisner and Scudder, JJ.